FILED
                           NOT FOR PUBLICATION                                SEP 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JOHNNY ARAFILES,                                 No. 12-16072

              Petitioner - Appellant,            D.C. No. 2:06-cv-01678-KJM-
                                                 EFB
  v.

BEN CURRY; ATTORNEY GENERAL                      MEMORANDUM*
FOR THE STATE OF CALIFORNIA,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                         Submitted September 10, 2013**
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert J. Timlin, Senior United States District Judge
for the Central District of California, sitting by designation.
      California state prisoner Johnny Arafiles appeals the district court’s

dismissal of his 28 U.S.C. § 2254 habeas corpus petition challenging the parole

board’s denials of parole after originally finding him eligible in 1991. Arafiles

contends that his petition is timely under the continuing violation doctrine.

      Although the parole board granted Arafiles parole and fixed his term in

1991, the Governor reversed that decision. Relying on In re Dannenberg, 104 P.3d

783, 800 (Cal. 2005), the California courts concluded that, because of the

Governor’s reversal of the grant of parole, the term was not fixed in 1991 and that

Arafiles is serving an indeterminate term. Arafiles cannot claim a violation of his

rights based on detention beyond the term of his sentence, because the term of his

sentence has not been set.

      AFFIRMED.




                                          2